Citation Nr: 0021740	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-06 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently assigned a 50 percent evaluation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1992, which, inter alia, denied the claim for an 
evaluation in excess of 10 percent for PTSD.  In May 1996, 
that issue, as well as the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability, was remanded by the Board for 
additional development.  By rating action dated in September 
1999, a 50 percent rating for PTSD was granted, as well as a 
total rating based on individual unemployability due to 
service-connected disability, both effective August 21, 1992.  
The total rating based on individual unemployability remained 
in effect until May 4, 1993, at which time it was superceded 
by a 100 percent schedular evaluation, based on bilateral 
defective hearing, assigned a 90 percent rating, and PTSD, 
assigned a 50 percent rating.  However, the United States 
Court of Veterans Appeals (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Consequently, the increased rating issue remains 
on appeal.  

In written arguments presented to the Board in May 2000, the 
veteran's representative asserted that the veteran was 
entitled to an earlier effective date for the 50 percent 
rating for PTSD, and for the total rating based on individual 
unemployability.  However, the contentions were raised in 
arguments presented to the Board in connection with the 
appeal, and the RO has not considered that issue, nor has the 
veteran submitted a notice of disagreement to the RO on the 
matter.  See Hibbard v. West, 13 Vet.App. 546 (2000) 
(effective date is a distinct issue from the disability 
rating, requiring a separate notice of disagreement); 
Zevalkink v. Brown, 6 Vet.App. 483, 489 (1994) (written 
arguments for the Board may not constitute notice of 
disagreement); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
.   

The veteran's representative has pointed out that in a 
statement received in April 1994, the veteran indicated that 
he was also claiming service connection for chronic ear 
infections, vertigo, gastrointestinal problems, and migraine 
headaches.  These issues have not been developed by the RO, 
and are referred to the RO for initial consideration.  In 
addition, an undated statement claiming several disabilities 
due to Agent Orange exposure has not been acted upon, and is 
referred for appropriate disposition.

In addition, the veteran also indicated that he had tinnitus 
as a result of a mortar blast in service.  In reviewing the 
file, we note that in May 1991, the RO denied service 
connection for tinnitus.  The veteran's accredited 
representative indicated a desire to appeal the issue in a 
statement received in June 1991; however, he asked that this 
issue be directly accepted by the Board.  Thus, this was not 
an notice of disagreement.  See Zevalkink, 38 C.F.R. § 20.300 
(1999).  Accordingly, the May 1991 rating decision is final, 
and can only be reopened with the submission of new and 
material evidence.   


FINDINGS OF FACT

The veteran currently has severe impairment resulting from 
PTSD.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.130, Part 4, Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991). 

Factual Background

Service records show that the veteran served in Vietnam from 
June 1969 to July 1970.  His decorations included the Combat 
Action Ribbon.  During a June 1989 hospitalization, the 
veteran was diagnosed with PTSD, and in October 1989, a VA 
examination was conducted which diagnosed PTSD, mild to 
moderate.  Subsequently, service connection for PTSD was 
granted by a Board decision dated in February 1992.  By 
rating action dated in March 1992, the veteran was assigned a 
10 percent rating for PTSD.  In October 1992, he stated that 
he was hospitalized, and requested that the RO obtain those 
records.  Interpreting this statement as a claim for an 
increased rating, the RO initially denied the claim, but in 
the course of the ensuing appeal, a 50 percent rating for 
PTSD was granted, effective in August 1992.  

The veteran was hospitalized for one night in October 1992 in 
a VA facility, in an intoxicated state, for alleged suicidal 
threats.  On the admission history, it was noted that he was 
unemployed, but that he worked as an artist.  During the 
hospital course, he did not appear depressed, and denied any 
suicidal thoughts or plans, or alcohol problems.  The 
physician's discharge note reported that he was self-
employed.  He was noted to be competent and employable at 
discharge and the diagnoses were alcohol intoxication, 
history of PTSD,  and rule out bipolar disorder.  His GAF was 
currently 60, with 70 noted for the past year.  

Later that month, he was again hospitalized in a VA facility, 
after reportedly expressing suicidal ideation to a VA nurse.  
However, on admission, he denied suicidal ideation.  It was 
noted that he and his wife continuously argued, and that she 
recently threatened to divorce him.  The veteran stated that 
he did not want to associate with people and spent his time 
working with his tools while his wife wanted him to talk and 
socialize.  Mental status examination on admission revealed 
that he had a labile affect.  There were no hallucinations or 
delusions, and his speech was coherent and relevant.  He 
denied suicidal ideation.  Memory, judgment and insight were 
fair.  On the day after admission, he stated that it was a 
misunderstanding on the part of the nurse who sent police to 
bring him to the hospital.  He stated that he had his wife 
had argued all week.  He got angry and depressed, and liked 
to be alone.  Eventually, he requested a discharge, stating 
that he had to attend an art exhibit the following day which 
was "their livelihood."  He was considered competent at 
discharge, and able to return to pre-hospital activities.  
The diagnoses were marital conflict, history of PTSD, with a 
GAF of 68 on admission and 70 for the past year.  

In December 1992, he was denied admittance to a substance 
abuse treatment program due to positive results on several 
drug screen tests.  

On a VA examination in April 1993, the veteran complained of 
feeling detached and isolated.  He generally stayed at home 
and did not go out unless is family forced him.  The veteran 
was unemployed, and had been married to his third wife for 
thirteen years.  On mental status examination, the veteran 
had a constructed affect and a depressed mood.  His speech 
was goal oriented, with no evidence of tangentiality or 
looseness.  There was no evidence of psychotic behavior, 
suicidal ideation, or delusions.  The diagnoses were PTSD, 
dysthymia, history of polysubstance abuse, and mixed 
personalty traits, antisocial, histrionic and dependent.  The 
GAF was 50 current and 60 the past year.  

VA outpatient treatment records show that in September 1993, 
he reported recent stressors including the death of his 
mother and his wife's miscarriage, and felt he may be losing 
control.  In March 1994, it was noted in a referral to the 
ENT clinic that he was increasingly in distress over his 
failing auditory acuity which greatly exacerbated his PTSD, 
and was making treatment quite complicated.  A social work 
service note dated in December 1994 noted that the veteran 
received VA disability of $15,900 per year, and "records 
indicate his is an employed draftsman."  The veteran called 
seeking a voucher for food for Christmas.  The social work 
service attempted to call the veteran later that afternoon, 
but was informed that the veteran had "gone somewhere."  

In October 1995, the veteran was brought to a VA hospital by 
the police, after a dispute with his wife, and his expression 
of suicidal ideation.  He was agitated, intoxicated, and 
requesting discharge.  However, he was felt to be at risk for 
harming himself, and admitted.  It was noted that he had done 
well with Prozac, which had helped to resolve his rages, and 
with individual therapy, but had stopped over the past year.  
At the time of his discharge two days later, he denied 
suicidal ideation.  The diagnoses were alcohol abuse, history 
of marijuana abuse, and history of PTSD, with a GAF of 50, 
and 80 noted for the past year.  Outpatient follow-up records 
show that he was restarted on Prozac, and his mood appeared 
to be normalizing; however, in February 1996, he reported 
that he had stopped the Prozac a month and a half ago, 
because it appeared to be aggravating his sinusitis, and 
cause nosebleeds.  He appeared moderately depressed, but the 
psychiatrist noted that he had seen him "much worse."  

In February 1999, a psychological evaluation was prepared, 
based on an interview with the veteran in January 1999, 
psychological testing, and review of the claims file and 
medical records.  The veteran was reportedly not employed, 
and his last job had been working for his brother, doing 
maintenance.  He stated that he did not want to talk to 
anyone or be around anyone, and he acknowledged being 
depressed and expressed severe and extreme frustration with 
his inability to hear.  He suggested that he had angry 
outbursts and rages from time to time.  On mental status 
examination, the veteran's speech was within normal limits.  
His mood was described as "nervous" by the veteran, and his 
affect was constricted and flat.  He related appropriately 
and his thought processes were logical, linear and goal 
directed; there was no indication of cognitive difficulties 
or a thought disorder.  He admitted to suicidal ideation but 
denied a current plan.  His insight and judgment appeared to 
be within normal limits.  He was very casually dressed.  He 
denied any delusions, hallucinations, or ideas of reference.  
His psychological test results reflected an individual who 
was experiencing symptoms of severe and chronic PTSD, and 
were consistent with the presence of depression and reflected 
a pattern of emotional instability.  It was noted that 
"[b]oth the records and the patient's self-report indicate 
that his symptoms and stresses have increased and that they 
are still present."  His presentation was clinically 
consistent across all parts of the evaluation.  The 
manifestations of his PTSD were severe, and had affected his 
social and industrial capability which had resulted in his 
having difficulties relating to supervisors as well as 
coworkers.  The diagnosis was PTSD, chronic, severe, major 
depressive episode; and polysubstance abuse by history and 
self-report.  The GAF was noted to 40 currently and 50 during 
the past year.  Due to the long-standing nature of his PTSD 
symptoms, they had become a relatively chronic problem which 
appeared to be integrated into his personality pattern or 
style, which had resulted negatively for him with social and 
occupational impairment.  

According to a social and industrial survey conducted in 
August 1999, the veteran related a checkered employment 
history.  Most recently, he had worked in maintenance at an 
apartment complex and trailer park for about one and one-half 
years.  He then worked for his brother as a manger of a Radio 
Shack until the store went of business about a year later.  
His brother currently owned several restaurants, and he 
worked for him in maintenance, but had been fired to his 
hearing loss and inability to get along with the managers, 
and he had not worked since September 1998.  He felt that his 
hearing loss was a major factor in his ability to obtain 
employment.  During the interview it became apparent that he 
had PTSD, and that his PTSD residuals, as well as his 
extremely significant hearing loss, were preventing him from 
maintaining gainful employment.  He was a loner and did not 
socialize.  In the past, he had been treated with 
antidepressants, and received outpatient treatment.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  The disability is considered in the 
context of the entire recorded history of the disability, 
from the viewpoint of the veteran's working or seeking work, 
and in light of the effects of the disability upon ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

Effective November 7, 1996, the portion of the rating 
schedule pertaining to mental disorders was revised.  Where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies (unless otherwise provided).  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  The Board must first 
determine whether the revised version is more favorable to 
the veteran, which may require the Board to apply both the 
old and new versions of the regulation.  VAOPGCPREC 3-2000 
(2000).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  Thus, while the Board must 
apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, an effective date based on the revised 
criteria may be no earlier than the date of the change.  Id.; 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The veteran's PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411. Under the former criteria, a 50 percent 
evaluation was assigned where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. Part 4, Code 9411 (1996).  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
Id.  To warrant a 100 percent evaluation, the attitudes of 
all contacts except the most intimate must have been so 
adversely affected as to result in virtual isolation in the 
community; or there must have been totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or, as a result of the 
psychiatric disability, the individual must have been unable 
to obtain or retain employment.  Id.  The Court has held that 
these criteria provide three independent bases for granting a 
100 percent disability evaluation.  Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

Under the revised criteria, a 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 (1999).  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

As applied to the revised criteria, the evidence shows the 
veteran's speech to be normal, and panic attacks have not 
been demonstrated for several years.  There is no indication 
of difficulty in understanding complex commands, impairment 
of short and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks), or 
impairment in judgment or abstract thinking.  However, there 
have been several instances in which the veteran exhibited a 
flattened or constricted affect, and he has occupational and 
social impairment, with disturbances of motivation and moo, 
and difficulty in establishing and maintaining effective work 
and social relationships, and he is in receipt of a 50 
percent rating.  

He also has demonstrated deficiencies in the areas of work, 
family relations, and mood, and has occasionally exhibited 
suicidal ideation.  He also has shown impaired impulse 
control on occasion, as well as difficulty in adapting to 
stressful circumstances, namely, his hearing loss.  However, 
he has not displayed impaired judgment, thinking, obsessional 
rituals which interfere with routine activities,  illogical, 
obscure, or irrelevant speech, near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, neglect of personal appearance 
and hygiene, or inability to establish and maintain effective 
relationships.  In regard to the latter, while the evidence 
indicates that he is socially impaired, an inability to 
maintain effective relationships is not shown.  In this 
regard, he has been married to the same woman for 20 years, 
and resides with her and their children.  The evidence also 
indicates contact with his brother.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Although the veteran 
meets some of the criteria for a 70 percent rating, and 
although meeting all of the criteria is not required for such 
a rating, it is the Board's view that the veteran's overall 
disability picture does not meet sufficient criteria such as 
to "more closely approximate" the 70 percent rating, under 
the revised criteria.  In this regard, the veteran's primary 
impairment is social, due in large extent to his hearing 
loss, and the effect of that disorder on his PTSD; his 
impairment in his ability to perform occupational tasks has 
not been shown to have been affected.  Accordingly, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating, 
under the new criteria.  

Under the old criteria, the medical evidence dated from 1992 
to 1996 indicates that the veteran was employed for periods 
during that time, as a maintenance worker, and also 
apparently as a draftsman, as well as working as an artist on 
a self-employed basis.  Although he was hospitalized for 
psychiatric treatment, the hospitalizations were for short 
periods of time, and the hospital summaries only noted a 
diagnosis of PTSD by history.  His current GAF scores during 
that period ranged from 50 to 68, with scores for the 
previous year of the notation ranging from 60 to 80.  

The GAF, or "global assessment of functioning," is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (hereinafter DSM-IV), quoted in Carpenter v. 
Brown, 8 Vet.App. 240, 242.  (1995).  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
or major impairment in several areas, such as work family 
relations, judgment, thinking, or mood.  DSM-IV, at 47.  A 
GAF score of 41 to 50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Id.  A 51-60 rating indicates moderate 
symptoms, such as a flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends, 
conflicts with friends, co-workers.  DSM-IV, at 47; 
Carpenter.  A GAF score from 61 to 70 reflects some mild 
symptoms, such as a depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
but is generally functioning pretty well, has some meaningful 
interpersonal relationships.  DSM-IV, at 46.  A GAF score 
from 71 to 80 denotes symptoms, which, if present, are 
transient and expectable reactions to psychosocial stressors, 
and result in no more than slight impairment in social, 
occupational, or school functioning.  Id.  

Although a GAF of 50 is indicative of serious impairment, and 
may indicate inability to keep a job, on one of the two 
occasions on which a GAF of 50 was reported, in October 1995, 
PTSD was only diagnosed by history; his current symptoms were 
diagnosed as alcohol abuse.  Moreover his past year's GAF was 
noted to be 80.  The other occasion on which a current GAF of 
50 was reported was on the a examination of April 1993.  
However, the GAF was reported as 60 for the past year, and 
the GAF of 50 on a single occasion is not reflective of an 
overall level of disability of serious impairment.  

Nevertheless, on the most recent examination, in February 
1999, noted that he had severe PTSD, which had been 
increasing in severity, and reported a current GAF of 40, 
with 50 during the past year.  The GAF score on that 
examination, when considered in conjunction with the reported 
findings at that time, more closely approximates a 70 percent 
rating.  With the application of 38 C.F.R. § 4.7, a 70 
percent rating is accordingly warranted, based on the old 
criteria.  

However, the evidence does not reflect entitlement to an 
evaluation in excess of 70 percent, under the new or the old 
criteria.  Under the old criteria, a 100 percent rating is 
warranted for psychiatric impairment resulting in virtual 
isolation in the community, inability to obtain or retain 
employment, or totally incapacitating symptoms bordering on 
gross repudiation of reality, as described above.  38 C.F.R. 
Part 4, Code  9411 (1996).  These criteria provide three 
independent bases for granting a 100 percent disability 
evaluation.  Johnson v. Brown, 7 Vet. App. 94, 97 (1994).  
The veteran has not exhibited symptoms affecting his contact 
with reality, and his inability to retain employment and 
social isolation, when present, have been attributed to both 
his service-connected hearing loss and his PTSD, the 
combination for which he has been in receipt of either a 
total rating based on individual unemployability due to 
service-connected disability, or a 100 percent schedular 
rating, during the entire period at issue.  

Under the new criteria, the veteran does not meet any of the 
criteria set forth in the regulation, detailed above.  See 
38 C.F.R. Part 4, Code 9411 (1999).  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD, and a question as to which of 
two evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (1999).  


ORDER

A 70 percent evaluation for PTSD is granted, subject to 
regulations governing the payment of monetary benefits.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

